DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Park et al. US 2012/0063386 A1.
Claim 1:
Park discloses an integrated circuit which, in operation, controls a process of a communication apparatus, the process comprising: receiving downlink control information (See para 12, receiving info on starting point of R-PDCCH and R-PDSCH. Also see figs. 5 (a) and (b)) that is: selectively mapped to resources of a first resource region and a second resource region included in a first type of subframe, the first resource region being available for a downlink control channel and a downlink data channel, the second resource region being available for the downlink control channel (See figs. 5 (a) and (b), First region corresponds to 540 including R-PDCCH/PDSCH and the second region corresponds to 510 including PDCCH), or selectively mapped to resources of the second resource region included in a second type of subframe, the second type of subframe having a gap period between a downlink period (See para 63, “In order to switch the RN from a transmission mode to a reception mode, a switching zone is needed. Therefore, a transition gap 570 may be assigned next to the PDCCH zone 560 corresponding to a transmission zone”); identifying both the first resource region and the second resource region or only the second resource region as a region for decoding (See paras 12 and 67, receiving info on starting point of R-PDCCH and R-PDSCH. Also see figs. 5 (a) and (b)); and decoding both the first resource region and the second resource region or only the second resource region identified by the identifying to obtain the downlink control information (See para 67 and fig. 5, “the RN may effectively receive data, control information”). 

Claim 2:
Park discloses that the first resource region is an extended Physical Downlink Control Channel (extended PDCCH) that is defined in a Physical Downlink Shared Channel (PDSCH) which follows a Physical Downlink Control Channel (PDCCH) in a time domain; and the second resource region is the PDCCH (See figs. 5 (a) and (b), First region corresponds to 540 including R-PDCCH/PDSCH and the second region corresponds to 510 including PDCCH).  

Claim 3:
Park discloses that the extended PDCCH is a region defined in a data region of the first type of subframe 
(See fig. 5, 540 including R-PDCCH in PDSCH region).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/26/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, on page 2 of the applicant’s remarks, the applicant argues “Nothing has been found, or pointed to, in Park which teaches or suggests that downlink control information is selectively mapped to resources of the relay zone 540 and the PDCCH 510”.
The examiner respectfully disagrees. If the DCI wasn’t selectively mapped then 510 could have both eNB PDCCH and R-PDCCH; however, this is not the case. Paras 61-63 and fig. 5 a/b clearly disclose that R-PDCCH is selectively mapped to resource region 540 and eNB PDCCH is selectively mapped to resource region 510. 
With regards to claim 1, on page 2 of the applicant’s remarks, the applicant argues that nothing has been found, or pointed to, in Park which teaches or suggests that both the relay zone 540 and the PDCCH 510 or only the PDCCH 510 is identified as a region for decoding of  (or is decoded to obtain) downlink control information that is selectively mapped to resources the relay zone 540 and of the PDCCH 510.
The examiner respectfully disagrees. See para 67, “Information regarding the R-PDCCH and R-PDCCH start points of the donor eNB may be transmitted to the RN. Upon receiving the R-PDCCH and R-PDCCH start point information from the donor eNB, the RN may effectively receive data, control information, etc. from the donor eNB in response to the relay zone 590 (R-PDCCH and R-PDCCH) timing point”.
RN identifies the start point and therefore, decodes the information accordingly.
With regards to claim 1, on page 2 of the applicant’s remarks, the applicant argues “Park fails to teach or suggest that the RN backhaul subframe shown in FIG. 5(b) is used during an uplink period”.
The examiner respectfully disagrees. See para 63 “In order to switch the RN from a transmission mode to a reception mode, a switching zone is needed”. Switching between transmission and reception modes can be done with a switching zone. For relay, one is uplink and the other is downlink.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472